TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-18-00536-CV


   Glenn Hegar, in his Official Capacity as Texas Comptroller of Public Accounts of the
                                 State of Texas, Appellant

                                               v.

                              M.I.S. Enterprises, Inc., Appellee


              FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-003271, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Glenn Hegar, in his Official Capacity as Texas Comptroller of Public

Accounts of the State of Texas, has filed an unopposed motion to dismiss this appeal. We grant

appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: October 5, 2018